Exhibit 99.2 ManpowerGroup2011 3rd Quarter Results October 2011 ManpowerGroup 3rd Quarter October 21, 2011 ManpowerGroup2011 3rd Quarter Results October 2011 Forward-Looking Statement This presentation includes forward-looking statements, including earnings projections which are subject to risks and uncertainties. Actual results might differ materially from those projected in the forward-looking statements. Additional information concerning factors that could cause actual results to materially differ from those in the forward-looking statements is contained in the Manpower Inc. Annual Report on Form 10-K dated December 31, 2010, which information is incorporated herein by reference, and such other factors as may be described from time to time in the Company’s SEC filings. ManpowerGroup2011 3rd Quarter ResultsOctober 2011 Q3 Financial Highlights 16% Revenue$5.8B 9% CC 40 bps Gross Margin16.5% 45% Operating Profit$158M 34% CC 50 bps OP Margin2.7% 57% EPS$.97 44% CC Throughout this presentation, the difference between reported variances and Constant Currency (CC) variances represents the impact of currency on our financial results. Constant Currency is further explained on our Web site. Consolidated Financial Highlights 3 ManpowerGroup2011 3rd Quarter ResultsOctober 2011 Consolidated Gross Margin Change 4 U.S.: 2010 Hire Act credits-0.1% France : lower payroll tax subsidies-0.1% ManpowerGroup2011 3rd Quarter ResultsOctober 2011 Q3 Financial Highlights 9% Revenue$1.2B 8% CC 25% OUP$43M 25% CC 40 bps OUP Margin3.5% Americas Segment (21% of Revenue) (1)Included in these amounts is the US, which had revenue of $829M (+4%) and OUP of $32M (+24%). Operating Unit Profit (OUP) is the measure that we use to evaluate segment performance.
